     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 1 of 43




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA INSTITUTIONAL                :
LAW PROJECT, ABOLITIONIST                 :
LAW CENTER, AMISTAD LAW                   :
PROJECT, AND AMERICAN                     :
CIVIL LIBERTIES UNION                     :
OF PENNSYLVANIA,                          :
                                          :   No. 1:18-cv-2100
            Plaintiff,                    :
                                          :
      v.                                  :
                                          :
JOHN E. WETZEL,                           :
Secretary of Department of Corrections,   :
SHIRLEY MOORE SMEAL, Executive            :
Deputy Secretary of Department of         :
Corrections, and TABB BICKELL,            :
Executive Deputy Secretary for            :
Institutional Operations,                 :
                                          :
            Defendants.                   :


                     BRIEF IN SUPPORT OF
       PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION




                                                                 PHDATA 6637440_2
          Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 2 of 43




                                           TABLE OF CONTENTS

I.          PROCEDURAL HISTORY..........................................................................2
II.         FACTUAL BACKGROUND........................................................................2
     A.      DOC Policies Relating to Legal Mail .........................................................2
     B.      The Impact of the New Legal Mail Policy on Plaintiffs
             and Their Clients .........................................................................................5
III.        STATEMENT OF QUESTIONS INVOLVED ..........................................7
     A.      Have Plaintiffs Established a Reasonable Likelihood of Success on
             the Merits of Their Claims that the DOC’s New Legal Mail Policy
             Violates Plaintiffs’ and Their Clients’ First Amendment Rights? .........7
     B.      Are Plaintiffs Likely to Suffer Irreparable Harm Without an
             Injunction? ...................................................................................................7
     C.      Do Plaintiffs Satisfy the Other Conditions for Issuance of a
             Preliminary Injunction? .............................................................................7
IV.         ARGUMENT..................................................................................................8
     A.      Plaintiffs Have a Reasonable Likelihood of Success on the Merits of
             Their First Amendment Claim Because the DOC’s New Legal Mail
             Policy Violates Their Constitutional Right to Free Speech .....................8
       1.       Incarcerated Individuals and Their Attorneys Have a First
                Amendment Right of Free Speech in Their Privileged
                Communications .......................................................................................9
       2.       By Copying and Maintaining Privileged Legal Correspondence
                Outside the Presence of Its Recipients, the New Legal Mail Policy
                Infringes Upon the First Amendment Rights of Incarcerated
                Individuals and Their Attorneys ..........................................................12
       3.       The DOC’s New Legal Mail Policy Does Not Meet the
                Requirements of Turner v. Safley and Is Unconstitutional ................18
            a. There Is No Valid, Rational Connection Between the New
               Legal Mail Policy and the DOC’s Stated Interest ...............................19
            b. There Are No Reasonable Alternative Means for Incarcerated
               Individuals and Their Attorneys to Exercise Their First
               Amendment Right to Engage in Confidential Communications .......23




                                                              i
      Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 3 of 43




      c. Allowing Attorneys to Communicate Confidentially with Their
         Incarcerated Clients Would Not Have an Adverse Impact on the
         DOC’s Stated Interests ..........................................................................26
      d. Available Alternatives Exist that Would Be Less Intrusive to
         Plaintiffs’ Right to Engage in Confidential Attorney-Client
         Communications .....................................................................................27
 B. The New Legal Mail Policy Causes Irreparable Injury to Plaintiffs’
    First Amendment Rights .............................................................................29
 C. Defendants Would Not Be Harmed by the Issuance of an Injunction and
    the Public Interest Supports an Injunction Here .....................................31
V.    CONCLUSION ............................................................................................34




                                                     ii                                      PHDATA 6628401_2
        Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 4 of 43




                                    TABLE OF AUTHORITIES

CASES
Abu-Jamal v. Price,
154 F.3d 128 (3d Cir. 1998).....................................................................................29

Al-Amin v. Smith,
511 F.3d 1317 (11th Cir. 2008) ........................................................................ 14, 31

American Civil Liberties Union Fund of Michigan v. Livingston County,
 23 F. Supp. 3d 834 (E.D. Mich. 2014) .................................................................34

Beattie v. Line Mountain Sch. Dist.,
  992 F. Supp. 2d 384 (M.D. Pa. 2014) ..................................................................29

Bieregu v. Reno,
  59 F.3d 1445 (3d Cir. 1995) ............................ 9, 10, 11, 12, 13, 16, 20, 24, 26, 27

Bell v. Wolfish,
  441 U.S. 520 (1979) .............................................................................................12

Chrysler Motors Corp. v. Auto Body Panels of Ohio, Inc.,
 908 F.2d 951 (Fed. Cir. 1990) ................................................................................8

Council of Alternative Political Parties v. Hooks,
 121 F.3d 876 (3d Cir. 1997) .......................................................................... 29, 32

DeHart v. Horn,
 227 F.3d 47 (3d Cir. 2000) ...................................................................... 18, 19, 23

Denius v. Dunlap,
 209 F.3d 944 (7th Cir. 2000) ................................................................................33

Edwards Lifesciences AG v. CoreValve, Inc., C.A. No. 08-91 (GMS),
 2014 WL 1493187 (Apr. 15, 2014) ........................................................................8

Fontroy v. Beard,
 559 F.3d 173 (3d Cir. 2009) .................................................................................20

Highmark v. UPMC Health Plan, Inc.,
 276 F.3d 160 (3d Cir. 2001) ...................................................................................8
                                                          i
        Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 5 of 43




Jones v. Brown,
  461 F.3d 353 (3d Cir. 2006), ................................................. 13, 16, 19, 20, 21, 31

Jones v. North Carolina Prisoners' Labor Union, Inc.,
  433 U.S. 119 (1977) ...................................................................................... 12, 19

Klitzman, Klitzman and Gallagher v. Krut,
  744 F.2d 955 (3d Cir. 1984) .................................................................................33

Lavado v. Keohane,
  992 F.2d 601 (6th Cir.1993) .................................................................................10

Lewis v. Casey,
  518 U.S. 343 (1996) ...............................................................................................9

Martin v. Lauer,
 686 F.2d 24 (D.C. Cir. 1982)................................................................................33

McIntyre v. Ohio Elections Comm.,
 514 U.S. 334 (1994) .............................................................................................33

Musser’s Inc. v. United States.,
 No. 10-4355, 2011 WL 4467784 (E.D. Pa. Sept. 26, 2011) ................................30

NAACP v. Alabama ex rel. Patterson,
 357 U.S. 449 (1958) .............................................................................................34

Nordstrom v. Ryan,
 956 F.3d 1265 (9th Cir. 2017) ..............................................................................14

Overton v. Bazzetta,
 539 U.S. 126 (2003) .............................................................................................26

Pell v. Procunier,
  417 U.S. 817 (1974) .............................................................................................12

Procunier v. Martinez,
  416 U.S. 396 (1974) ...................................................................................... 11, 12

Ramos v. Lamm,
 639 F.2d 559 (10th Cir.1980) ...............................................................................11


                                                          ii                                        PHDATA 6628401_2
        Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 6 of 43




Shimer v. Washington,
  100 F.3d 506 (7th Cir. 1996) ................................................................................19

Taylor v. Sterrett,
  532 F.2d 462 (5th Cir. 1976) ......................................................................... 10, 14

Tenafly Eruv Ass’n, Inc. v. Borough of Tenafly,
  309 F.3d 144 (3d Cir. 2002) .............................................................................8, 32

Thornburgh v. Abbott,
  490 U.S. 401 (1989) ...................................................................................... 11, 12

Turner v. Safley,
  482 U.S. 78 (1987) .................................... 9, 10, 12, 18, 19, 20, 23, 26, 28, 32, 34

U.S. v. Burleson,
  255 U.S. 407 (1921) ...............................................................................................9

Upjohn Co. v. United States,
 449 U.S. 383 (1981) ...............................................................................................9

Williams v. Bitner,
 359 F. Supp. 2d 370 (M.D. Pa. 2005) ..................................................................28

Wolf v. Ashcroft,
 297 F.3d 305 (3d Cir. 2002) .................................................................................19

Wolff v. McDonnell,
 418 U.S. 539 (1974) .......................................................................... 10, 12, 13, 16

OTHER AUTHORITIES
Gregory C. Sisk, Legal Ethics and the Practice of Law 4-6.1, LEGAL ETHICS, PROF.
 RESP., & THE LEGAL PROF., 2018 .........................................................................32

RULES
Pennsylvania Rules of Prof’l Conduct, r. 1.4, 1.6(d) (2016) ........................ 9, 25, 32

REGULATIONS
28 C.F.R. §540.18 (1994) ........................................................................................27




                                                         iii                                        PHDATA 6628401_2
      Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 7 of 43




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA INSTITUTIONAL                    :
LAW PROJECT, ABOLITIONIST                     :
LAW CENTER, AMISTAD LAW                       :
PROJECT, AND AMERICAN                         :
CIVIL LIBERTIES UNION                         :
OF PENNSYLVANIA,                              :
                                              :    No. 1:18-cv-2100
            Plaintiff,                        :
                                              :
      v.                                      :
                                              :
JOHN E. WETZEL,                               :
Secretary of Department of Corrections,       :
SHIRLEY MOORE SMEAL, Executive                :
Deputy Secretary of Department of             :
Corrections, and TABB BICKELL,                :
Executive Deputy Secretary for                :
Institutional Operations,                     :
                                              :
            Defendants.                       :

                     BRIEF IN SUPPORT OF
       PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

      Incarcerated individuals and their attorneys have a First Amendment free

speech right to send and receive legal mail.1 Nonetheless, the Defendants have

advanced a new legal mail policy that infringes upon this constitutional right, and




1
       “Legal mail” consists of mail between incarcerated individuals and their
attorneys or the court.



                                          1
      Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 8 of 43




the Plaintiffs2 have been and continue to be irreparably harmed as a result of this

new policy. An injunction is necessary to stop enforcement of the new policy, and

to protect the confidentiality of their attorney-client communications and preserve

the attorney-client privilege.

I.    PROCEDURAL HISTORY
      Plaintiffs filed their Complaint on October 30, 2018. Plaintiffs filed their

Motion for Preliminary Injunction on October 30, 2018. This Brief is filed in

support of that Motion.

II.   FACTUAL BACKGROUND

      A.     DOC Policies Relating to Legal Mail
      Prior to August 29, 2018, the Pennsylvania Department of Corrections’

(“DOC”) policy regarding legal mail was as follows:

             B.     Incoming Privileged Correspondence

                    1.     Incoming privileged correspondence will be
                           opened and inspected for contraband in the
                           presence of the inmate to whom it is addressed . . .

                    2.     If upon opening the envelope in the presence of the
                           inmate, the staff member, without reading the
                           contents, notices that the envelope contains
2
      “Plaintiffs” includes the Pennsylvania Institutional Law Project, Abolitionist
Law Center, Amistad Law Project and the American Civil Liberties Union of
Pennsylvania, Plaintiffs in the matter docketed at No. 1:18-cv-2100 (the
“Organizational Plaintiffs”) and Davon Hayes, Plaintiff in the matter docketed at
No. 1:18-cv-2099.




                                          2                             PHDATA 6628401_2
      Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 9 of 43




                          absolutely no legal material (e.g. contains only a
                          publication readily available to the public with no
                          notations from counsel), the staff member shall not
                          issue the contents to the inmate . . .

                     3.   Incoming privileged correspondence may be read
                          upon      the      written      approval     of     the
                          Secretary/designee when there is reason to believe
                          that there is a threat to facility security or criminal
                          activity.
                          ...

Verified Complaints, Exhibit 1 thereto, pages 2-4. To identify mail as privileged

correspondence, the DOC required attorneys to apply for a control number, and

include that number on the envelope for all legal mail. “The control number is a

confidential number that will not be provided to the inmate. To keep this number

confidential, the mailroom staff will cross-out the number with a permanent

marker or other method prior to the envelope being delivered to the inmate.”

Pa.        Dep’t          of          Corrections,          Control           Number,

https://www.cor.pa.gov/How%20Do%20I/Pages/Control-Number.aspx (last visited

October 31, 2018).

      On August 29, 2018, the DOC instituted a statewide lockdown due to

“reports of multiple staff members being sickened by unknown substances over the

past few weeks.” Pa. Dep’t of Corrections, FAQ – New Procedures,

https://www.cor.pa.gov/Initiatives/Pages/FAQ-New-Procedures.aspx (last visited

October 31, 2018). The DOC acknowledged seven possible “points of entry” for



                                          3                               PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 10 of 43




these unknown substances: mail, legal mail, visits, staff, books/publications,

drones and prisoners returning after having been released. According to the DOC’s

website: “It’s speculated that the majority of contraband enters the facilities

through the mail.” Id.

      The DOC is not aware of any instance of these substances being introduced

into DOC facilities through bona fide legal mail. The DOC has identified certain

circumstances when attorney control numbers have been learned by others and

used to disguise non-legal mail as legal mail. Plaintiffs are aware of instances

where staff did not completely cross out the attorney control number or failed to

remove the control number label.

      Notwithstanding the lack of any connection between the “unknown

substances” and bona fide legal mail, the DOC implemented a new policy (“New

Legal Mail Policy”), under which staff will confiscate incoming legal mail, inspect

it for contraband, and make a copy of the legal mail for the incarcerated individual

while retaining the original, opened legal mail outside the presence of the recipient

in a “secure receptacle” for at least 45 days. Verified Complaints, Exhibit 4, page

1-12. Each DOC facility is responsible for procuring the services of a vendor for

the safekeeping and confidential destruction of incoming legal mail. Id. As of this

date, not every DOC Facility has identified such a vendor. Hayes Compl., ¶ 51.




                                         4                              PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 11 of 43




      B.    The Impact of the New Legal Mail Policy on Plaintiffs and Their
            Clients
      Organizational Plaintiffs represent individuals incarcerated in various DOC

facilities. In order to communicate with their clients, Organizational Plaintiffs

regularly send confidential material through the mail. Mr. Hayes likewise uses the

mail to communicate with his attorneys. The information shared in these

communications can include letters or memoranda on legal strategy, draft

pleadings or discovery responses, information learned from discovery or

investigation relating to the underlying matter, settlement discussions, analysis of

court decisions, or answers to questions posed by clients to attorneys. All of this

information is privileged and confidential, and in many cases, the adverse parties

in those underlying matters are Defendants or DOC staff.

      Organizational Plaintiffs have been advised by legal ethics experts that, in

light of the New Legal Mail Policy, they should discontinue the use of mail for

privileged communications with clients in DOC prisons. Instead, Organizational

Plaintiffs and the attorneys for Mr. Hayes have been forced to travel throughout the

Commonwealth to meet with their clients personally each time they need to discuss

anything with them. The Organizational Plaintiffs are non-profit organizations that

do not have the staff and resources to continue in-person visits for all such

communications, and counsel representing Mr. Hayes in his habeas petition are


                                         5                             PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 12 of 43




federal public defenders with similarly limited resources. The attorneys often must

travel hours and incur substantial additional costs for in-person visits, which

necessarily limits what these attorneys can do for these and other clients.

      DOC facilities prohibit attorneys from hand-delivering documents to their

clients during in-person visits unless the attorney receives special advance

permission from the prison, and some facilities prohibit the practice entirely.

Although attorneys may review documents with clients during in-person visits,

those visits often take place in public visiting rooms if no private rooms are

available, and such sharing is impractical when an attorney needs a client to review

a lengthy document. And for clients in higher security settings, the only alternative

to mail is to place documents up to a glass for the client to read page-by-page—a

procedure that is unworkable for documents more than a few pages in length.

      In addition, DOC prisons have limited visiting hours. Visiting hours at most

prisons are from 8:30 am to 3:30 p.m. and visits are only permitted on weekends

and 2-3 business days per week. To meet with a client or potential client, attorneys

must first be placed on the individual’s visitation list, a process that must be

initiated by the incarcerated individual and can often take a week or more.

      The only other alternative to communication by mail is unmonitored phone

calls. These also are severely restricted. To set up unmonitored phone calls with an

attorney, individuals in DOC prisons must first request that the attorney be placed



                                          6                              PHDATA 6628401_2
       Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 13 of 43




on their phone list. It often takes a week or more for such requests to be processed.

Once the prison places the attorney on an individual’s phone list, the individual can

make calls to the attorney from the prison, but the attorney must make a special

request to the prison to set up a call with his or her client. Prison employees often

deny these requests and have also refused to transmit attorney requests to their

clients to call them.

       Given the serious lack of viable alternatives to mail, the inability to

communicate confidentially by mail has caused numerous instances of delayed

proceedings and motions for stay or for extensions of time, and has substantially

impeded the attorneys’ ability to zealously and competently represent their clients.

III.   STATEMENT OF QUESTIONS INVOLVED

       A.    Have Plaintiffs Established a Reasonable Likelihood of Success on
             the Merits of Their Claims that the DOC’s New Legal Mail Policy
             Violates Plaintiffs’ and Their Clients’ First Amendment rights?

             Suggested answer: Yes

       B.    Are Plaintiffs Likely to Suffer Irreparable Harm Without an
             Injunction?

             Suggested answer: Yes

       C.    Do Plaintiffs Satisfy the Other Conditions for Issuance of a
             Preliminary Injunction?

             Suggested answer: Yes




                                         7                              PHDATA 6628401_2
      Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 14 of 43




IV.   ARGUMENT
      To obtain preliminary injunctive relief, Plaintiffs must satisfy four well-

settled conditions: (1) a “reasonable likelihood” of success on the merits; (2) a

likelihood of “irreparable harm” absent the relief sought; (3) the harm to Plaintiff

by denying preliminary injunctive relief outweighs the harm to the defendants by

granting such relief; and (4) preliminary injunctive relief would serve the public

interest. Tenafly Eruv Ass’n, Inc. v. Borough of Tenafly, 309 F.3d 144, 157 (3d Cir.

2002. No one factor will determine whether the court will issue a preliminary

injunction. Rather, “[t]he court must balance all four factors, but the court may

grant the preliminary injunction where ‘the weakness of the showing regarding one

factor is overborne by the strength of the others.’” Edwards Lifesciences AG v.

CoreValve, Inc., C.A. No. 08-91 (GMS), 2014 WL 1493187, at *3 (Apr. 15, 2014)

(quoting Chrysler Motors Corp. v. Auto Body Panels of Ohio, Inc., 908 F.2d 951,

953 (Fed. Cir. 1990)).

      A.    Plaintiffs Have a Reasonable Likelihood of Success on the Merits
            of Their First Amendment Claim Because the DOC’s New Legal
            Mail Policy Violates Their Constitutional Right to Free Speech
      On a motion for a preliminary injunction, “the plaintiff need only prove a

prima facie case, not a certainty that he or she will win.” Highmark v. UPMC

Health Plan, Inc., 276 F.3d 160, 173 (3d Cir. 2001). Here, the New Legal Mail

Policy infringes upon the First Amendment right to free speech of both



                                         8                             PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 15 of 43




incarcerated individuals and their attorneys because it does not ensure, as it must,

that privileged legal mail remains confidential.3 Rather, it results in opened legal

mail being confiscated and retained outside the presence of its recipient for 45

days, and provides numerous opportunities for that mail to be skimmed or read.

This infringement on Plaintiffs’ rights does not have a valid, rational connection to

the DOC’s stated reason for the policy, and thus fails the test under Turner v.

Safley, 482 U.S. 78, 84 (1987).

             1.    Incarcerated Individuals and Their Attorneys Have a First
                   Amendment Right of Free Speech in Their Privileged
                   Communications
       “The United States may give up the Post Office when it sees fit, but while it

carries it on the use of the mail is almost as much a part of free speech as the right

to use our tongues.” Bieregu v. Reno, 59 F.3d 1445, 1451 (3d Cir. 1995) (quoting

U.S. v. Burleson, 255 U.S. 407, 437 (1921) (Holmes, J., dissenting)), overruled on

other grounds by Lewis v. Casey, 518 U.S. 343 (1996). The U.S. Court of Appeals
3
       The attorney-client privilege protects communications between attorney and
client, and is the oldest legal privilege relating to confidential communications. See
Upjohn Co. v. U.S., 449 U.S. 383, 389 (1981). The Supreme Court has recognized
the absolute importance of this privilege as it “promote[s] broader public interests
in the observance of law and administration of justice” by encouraging candid
discussions between client and attorney. Id. Moreover, attorneys are ethically
required to maintain the confidentiality of their communications with their clients.
Pennsylvania Rules of Prof’l Conduct, r. 1.6 (“A lawyer shall make reasonable
efforts to prevent the inadvertent or unauthorized disclosure of, or unauthorized
access to, information relating to the representation of a client.”).




                                          9                              PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 16 of 43




for the Third Circuit has confirmed that this free speech right does not stop at the

prison gate. See Bieregu, 59 F.3d at 1450, 1452 (“Clearly then, prisoners do not

forfeit their First Amendment rights to use of the mails.”); see also Turner v.

Safley, 482 U.S. 78, 84 (1987) (“Prison walls do not form a barrier separating

prison inmates from the protections of the Constitution”); Wolff v. McDonnell, 418

U.S. 539, 555-56 (1974) (“There is no iron curtain drawn between the Constitution

and the prisons of this country”).

      The First Amendment right of free speech covers, in particular, privileged

communications between incarcerated individuals and their attorneys. “[P]risoners

have a vital need to communicate effectively with [their attorneys]…Since the

prisoner’s means of communicating with these parties are restricted sharply by the

fact of incarceration, the essential role of postal communication cannot be

ignored.” Taylor v. Sterrett, 532 F.2d 462, 475 (5th Cir. 1976). The free speech

interest in one’s legal mail is “uninhibited communication with attorneys.” Id.

Indeed, “[o]f all communications, attorney mail is the most sacrosanct.” Bieregu,

59 F.3d at 1456. For this reason, in the context of mail between incarcerated

individuals and their attorneys, the Courts of Appeals have held that opening such

mail outside the presence of the incarcerated individual violates their First

Amendment rights. Id. at 1452. See also Lavado v. Keohane, 992 F.2d 601, 609-

10 (6th Cir.1993 (“opening/reading" incoming court mail outside prisoner’s



                                        10                             PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 17 of 43




presence in arbitrary or capricious fashion violates First Amendment); Ramos v.

Lamm, 639 F.2d 559, 582 (10th Cir.1980) (opening outgoing court and attorney

mail outside presence of prisoner violates the First Amendment), cert. denied, 450

U.S. 1041 (1981). The Third Circuit has cautioned that “[s]uch a practice chills

protected expression and may inhibit the inmate’s ability to speak, protest, and

complain openly, directly, and without reservation with the court.” Bieregu, 59

F.3d at 1452.

      Both incarcerated individuals and those with whom they correspond,

including their attorneys, have a First Amendment right to confidential legal

communications. “[M]ail censorship implicates more than the [First Amendment]

rights of prisoners.” Procunier v. Martinez, 416 U.S. 396, 408 (1974, overruled on

other grounds by Thornburgh v. Abbott, 490 U.S. 401 (1989). “Access is essential

to lawyers and legal assistants representing prisoner clients, to journalists seeking

information about prison conditions, and to families and friends of prisoners who

seek to sustain relationships with [prisoners].” Thornburgh, 490 U.S. at 407

(internal citations omitted). The standards by which policies should be judged are

the same, regardless of whether the rights of incarcerated individuals or the rights




                                         11                             PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 18 of 43




of outsiders are at issue. Id. at 410;4 see also Bieregu, 59 F.3d at 1452 (“In the

years after Procunier and Wolff, however, the Court abandoned the distinction

between the free speech rights of inmates and their correspondents on the

outside”).

      It cannot reasonably be disputed that incarcerated individuals and their

attorneys each have a First Amendment right to privileged communications.

             2.    By Copying and Maintaining Privileged Legal
                   Correspondence Outside the Presence of Its Recipients, the
                   New Legal Mail Policy Infringes upon the First Amendment
                   Rights of Incarcerated Individuals and Their Attorneys
      The Third Circuit has steadfastly maintained that the only way to assure the

confidentiality of legal mail is to require that prisoners be present when it is


4
       “We do not think it sufficient to focus, as respondents urge, on the identity
of the individuals whose rights allegedly have been infringed. Although the Court
took special note in Procunier v. Martinez, 416 U.S. 396, 94 S.Ct. 1800, 40
L.Ed.2d 224 (1974, of the fact that the rights of nonprisoners were at issue, and
stated a rule in Turner v. Safley, 482 U.S. 78, 107 S.Ct. 2254, 96 L.Ed.2d 64
(1987), for circumstances in which “a prison regulation impinges on inmates’
constitutional rights,” id. at 89, 107 S.Ct., at 2261 (emphasis added), any attempt
to forge separate standards for cases implicating the rights of outsiders is out of
step with the intervening decisions in Pell v. Procunier, 417 U.S. 817, 94 S.Ct.
2800, 41 L.Ed.2d 495 (1974); Jones v. North Carolina Prisoners' Labor Union,
Inc., 433 U.S. 119, 97 S.Ct. 2532, 53 L.Ed.2d 629 (1977); and Bell v. Wolfish, 441
U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). These three cases, on which the
Court expressly relied in Turner when it announced the reasonableness standard
for “inmates’ constitutional rights” cases, all involved regulations that affected
rights of prisoners and outsiders.” Thornburgh v. Abbott, 490 U.S. 401, 410 n. 9
(1989).




                                        12                             PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 19 of 43




opened and at all times thereafter. Without that assurance, correspondence between

prisoners and their attorneys will be unconstitutionally restrained:

             [W]e are satisfied that a pattern and practice of opening
             properly marked incoming court mail outside an inmate’s
             presence infringes communication protected by the right
             to free speech. Such a practice chills protected expression
             and may inhibit the inmate’s ability to speak, protest, and
             complain openly, directly, and without reservation with
             the court.

Bieregu, 59 F.3d at 1452. The court further noted that “the only way to ensure that

mail is not read when opened . . . is to require that it be done in the presence of the

inmate to whom it is addressed.” Id. at 1456 (quoting Wolff, 418 U.S. at 576-77).

      More recently, in Jones v. Brown, 461 F.3d 353 (3d Cir. 2006), the Third

Circuit reaffirmed that legal mail cannot be opened outside of an inmate’s

presence. In doing so, the court made clear that protecting the confidentiality of

legal mail is paramount in preserving the free speech rights of incarcerated

individuals: “[O]pening legal mail outside the presence of the addressee inmate

interferes with protected communications, strips those protected communications

of their confidentiality, and accordingly impinges upon the inmate’s right to

freedom of speech.” Id. at 359. The court came to this conclusion even though the

policy specifically forbade the reading of legal mail. Id. at 357. Indeed, the court

noted that “[t]he practice [of opening legal mail outside of an inmate’s presence]

deprives the expression of confidentiality and chills the inmates’ protected



                                          13                               PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 20 of 43




expression regardless of the state’s good-faith protestations that it does not, and

will not, read the content of the communications.” Id. at 359 (emphasis added).

      Courts of Appeals in other circuits agree that opening legal mail outside of a

prisoner’s presence is an infringement on that person’s First Amendment free

speech rights, even where the legal mail is not read. See, e.g., Al-Amin v. Smith,

511 F.3d 1317, 1334 (11th Cir. 2008) (holding that defendant’s pattern and

practice of opening (but not reading) plaintiff’s attorney mail outside his presence

infringed his right to free speech); Taylor v. Sterrett, 532 F.2d 462, 475 (5th Cir.

1976 (holding that legal mail can only be opened in presence of incarcerated

individual, and that inspection should be limited to locating contraband and cannot

entail reading enclosed correspondence). Further, even when the incarcerated

individual is present, any policy that allows skimming legal mail violates these

constitutional rights. For instance, in Nordstrom v. Ryan, 956 F.3d 1265 (9th Cir.

2017), the Ninth Circuit rejected a policy that permitted skimming, but not reading,

of legal mail in the prisoner’s presence. The court held that an inspection of legal

mail should not extend beyond a “cursory visual inspection” and clarified that a

policy that requires prison officials to “verify that the letter’s contents qualify as

legal mail” infringes on First Amendment rights. Id. at 1272.

       Under the old DOC policy, and in similar policies throughout the country,

prison officials would open the mail in the presence of the incarcerated individual,



                                         14                              PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 21 of 43




check for contraband without reading the contents of that mail, and then hand the

mail over to the individual. This procedure assured that at no time would legal

mail, once opened, be outside of the incarcerated individual’s vision, and thus there

would be no opportunity for others to read the privileged communication.

Although the New Legal Mail Policy provides for the initial opening of the mail in

the presence of the prisoner, it goes well beyond the old policy and other policies

that have been held constitutional. Under the new policy, opened legal mail is

confiscated and stored outside the presence of the inmate for 45 days or more. This

warehousing of legal mail once it has been opened poses a substantial risk for

disclosure. The new policy is thus more akin to those policies—that have been

declared unconstitutional—allowing for legal mail to be opened, but not read,

outside the presence of its recipient. Undersigned counsel is not aware of any other

state implementing a policy similar to the New Legal Mail Policy.

      First, the act of copying itself creates an opportunity for disclosure.

Correctional officers will have to remove binding or staples, ensure copies are

legible and clear, and for larger documents, may have to feed pages into the copier

in stages. There are numerous opportunities during this process for an officer to

skim, inadvertently or intentionally, the contents of those communications. It is

also possible that a correctional officer could make more than one copy of the

document, but hand over only one copy to its recipient, as prisoners have reported



                                         15                             PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 22 of 43




they are unable to view the copying process. Moreover, when the copy provided to

the prisoner is not sufficiently legible and clear, that itself interferes with attorney-

client communications and thus infringes on First Amendment rights.

      Second, the original mail is stored outside the prisoner’s presence for 45

days or more. As the Third Circuit has stated repeatedly, the DOC’s promise not to

read the communications is plainly insufficient to protect the constitutional rights

of prisoners and those with whom they correspond. Jones, 461 F.3d at 359 (“[t]he

practice [of opening legal mail outside an inmate’s presence] deprives the

expression of confidentiality and chills the inmates’ protected expression

regardless of the state’s good-faith protestations that it does not, and will not,

read the content of the communications.” (emphasis added)); Bieregu, at 1456

(“the only way to ensure that mail is not read when opened . . . is to require that it

be done in the presence of the inmate to whom it is addressed (quoting Wolff, 418

U.S. at 576-77)). Yet the new policy requires facilities to retain legal

correspondence outside the presence of the incarcerated individual for an extended

period of time.




                                           16                              PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 23 of 43




      Further, the Policy does not address how electronic copies of scanned

documents will be stored or destroyed.5 Plaintiffs are aware that officers at one

facility were unable to answer questions from incarcerated individuals as to how

digital scans were being handled. The potential existence of electronic copies of

confidential legal mail, without information as to how long they will be stored,

who will have access, and how those files will be destroyed, unquestionably chills

protected speech and obliterates the confidentiality of that correspondence.

      Because the new policy involves the confiscation and retention of opened

legal mail outside the presence of the incarcerated individual, and because it allows

numerous opportunities for the content of that mail to be read, either inadvertently

or intentionally, the policy infringes upon the First Amendment rights of

incarcerated individuals and their attorneys.




5
       Unless the copiers being used by the DOC were created before 2002, they
likely possess a hard drive that stores digital copies of every document scanned or
copied by that machine that can later be accessed. See e.g., A. Keteyian, Digital
Photocopiers         Loaded          With          Secrets,       available       at
https://www.cbsnews.com/news/digital-photocopiers-loaded-with-secrets/         (last
accessed October 31, 2018) (describing the thousands of pages of documents
obtained from a few copier harddrives); Digital Copier Data Security, A Guide for
Businesses,       https://www.ftc.gov/tips-advice/business-center/guidance/digital-
copier-data-security-guide-businesses (last accessed October 31, 2018) (detailing
ways companies can protect data on copiers, including ensuring the data is
regularly overwritten).




                                         17                             PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 24 of 43




             3.     The DOC’s New Legal Mail Policy Does Not Meet the
                    Requirements of Turner v. Safley and Is Unconstitutional
      Even where a prison policy infringes upon constitutional rights, it may still

be upheld if it is “reasonably related to legitimate penological interests.” Turner,

482 U.S. 78, 89 (1987). “[W]hile this standard of review requires a court to

respect the security, rehabilitation, and administrative concerns underlying a prison

regulation…it also requires a court to give weight, in assessing the overall

reasonableness of regulations, to the inmate’s interest in engaging in

constitutionally protected activity.” DeHart v. Horn, 227 F.3d 47, 51 (3d Cir.

2000). The U. S. Supreme Court identified four factors that are relevant in making

this determination: (1) whether there is “a valid, rational connection” between the

regulation and the prison’s stated interest; (2) whether there are “alternative means

of exercising the right at issue”; (3) whether accommodating the right asserted by

the incarcerated individual would have an adverse effect on the institution,

including other incarcerated individuals, corrections officers, and government

resources; and (4) whether alternatives are available to prison officials to meet

their legitimate interests. Turner, 482 U.S. at 89-91.

      “Turner does not call for placing each factor in one of two columns and

tallying a numerical result. The objective is to determine whether the regulation is

reasonable given the prison administrators’ penological concerns and the inmate’s

interest in engaging in the constitutionally protected activity.” DeHart, 227 F.3d at


                                          18                            PHDATA 6628401_2
      Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 25 of 43




59.   Although a certain amount of “deference to the decisions of prison

administrators…and recognition [of] the peculiar and restrictive circumstances of

the penal confinement” is appropriate, Jones v. North Carolina Prisoners’ Labor

Union, Inc., 433 U.S. 119, 125 (1977), “[t]he prison administration must proffer

some evidence to support its restriction [on] constitutional rights” and “cannot

avoid court scrutiny by reflexive, rote assertions,” Shimer v. Washington, 100 F.3d

506, 509-10 (7th Cir. 1996).

      This policy fails all factors of the Turner test and is thus an unreasonable

constraint on Plaintiffs’ First Amendment rights.

                    a.    There Is No Valid, Rational Connection Between the
                          New Legal Mail Policy and the DOC’s Stated Interest

      In order to meet the requirements of the first Turner factor, prison officials

must “put forward the legitimate governmental interest alleged to justify the

regulation and demonstrate that the policy drafters could rationally have seen a

connection between the policy and [that interest].” Jones, 461 F.3d at 360-61. The

burden is on prison officials to present evidence of the alleged connection. Wolf v.

Ashcroft, 297 F.3d 305, 308-09 (3d Cir. 2002). When neither common sense nor

evidence demonstrates “a reasonable causal nexus” between the regulation and the

stated interest, the plaintiff may be entitled to injunctive relief. Jones, 461 F.3d at

361. Here, Defendants cannot establish a logical connection between the New

Legal Mail Policy and the transmission of contraband they seek to thwart.


                                          19                             PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 26 of 43




      A prison regulation does not meet the requirements of the first Turner factor

“where the logical connection between the regulation and the asserted goal is so

remote as to render the policy arbitrary or irrational” or where the regulation

“represents an exaggerated response to [the asserted] objectives.” Turner, 482 U.S.

at 89–90. Although the Plaintiffs bear the ultimate burden of showing that the New

Legal Mail Policy is unconstitutional, it is Defendants’ burden to first demonstrate

that a valid, rational connection exists between the policy and a legitimate

penological interest. See Fontroy v. Beard, 559 F.3d 173, 177 (3d Cir. 2009).

      In Bieregu v. Reno, 59 F.3d 1445 (3d Cir. 1995), the Third Circuit found no

valid, rational connection between legal mail and institutional security “on the

supposition that correspondence may contain plans for escape or incite violence.”

Bieregu, 59 F.3d at 1457. While institutional security is a legitimate penological

interest, “to suggest that repeatedly opening incoming court mail outside the

presence of an inmate advances a legitimate interest in institutional security . . .

would overreach.” Id. The Court later paraphrased this holding: “In other words,

while it was true that legal mail conceivably might contain such plans and the

opening of it might conceivably thwart those plans, the risk allegedly addressed

was too insubstantial to justify incursion on First Amendment rights.” Jones, 461

F.3d at 361.




                                        20                             PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 27 of 43




      Likewise, in Jones v. Brown, while acknowledging that the threat of

biological toxins entering the prison through the mail (after the events of

September 11, 2001 and the anthrax scare in October 2001) could justify a

“temporary, emergency measure,” the Court found that a continuing policy of

opening mail outside of the inmate’s presence (without copying and without

storing the original) did not have a reasonable causal nexus with the stated interest.

Id. at 361. “[E]ven if an administrator could reasonably conclude in October of

2004 that there was a non-de minimus risk of an anthrax attack on New Jersey

prisons, common sense, without more, would not afford a reasonable basis for

believing that the risk would be materially reduced by opening letters from lawyers

and courts.” Id. at 363.

      In this case, there similarly is no rational connection between the New Legal

Mail Policy and the DOC’s stated interest. While Plaintiffs recognize that

preventing drugs and toxins from entering DOC facilities is a legitimate

penological interest, there is no valid, rational connection between this interest and

legal mail between incarcerated individuals and their attorneys. The DOC has no

reason to believe, and is unable to demonstrate, that legitimate legal mail is

responsible for drugs or toxins entering the prisons. The mere possibility that this

could occur is, as the Third Circuit has held, “too insubstantial to justify incursion

on First Amendment interests.” Jones, at 361.



                                         21                              PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 28 of 43




      The concern, if any, is not with legitimate legal mail, but rather, with non-

legal mail disguised as legal mail. As set forth above, on some occasions, DOC

employees did not completely cross out or remove attorney control numbers from

legal mail prior to handing the correspondence to the incarcerated individual, and

therefore, others learned the control number for that attorney. If the DOC

legitimately is concerned with the possibility that fake legal mail could introduce

drugs or toxins into its facilities, there are numerous ways in which it could

improve its attorney control number system. For example,

      - The DOC could implement a better way of removing control numbers
        before providing mail to the incarcerated individuals.

      - The DOC could re-issue control numbers periodically.

      - The DOC could require separate control numbers for each attorney,
        rather than a single number for each organization or firm.

      - The DOC could issue stickers with control numbers that include
        barcodes, QR codes or holograms to make them more difficult to
        compromise.

      - The DOC could establish an email verification system that would allow
        the facility to verify that the attorney whose control number is used truly
        sent legal mail to that facility on that particular day.

Each of the above at least arguably would have a valid, rational connection to the

stated interest of preventing fake legal mail. And none of the above significantly




                                        22                            PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 29 of 43




infringe upon the First Amendment rights of incarcerated individuals and their

attorneys.6

      Instead, Defendants chose to implement a costly and time-consuming

process of confiscating and retaining opened, privileged communications, thus

exposing these communications to potential disclosure and infringing upon

Plaintiffs’ First Amendment rights. There is no valid, rational connection between

this new policy and the DOC’s stated interest, and therefore, the policy fails the

first Turner factor. For this reason alone, the DOC’s policy is unconstitutional and

this Court need not consider the remaining Turner factors.

                   b.     There Are No Reasonable Alternative Means for
                          Incarcerated Individuals and Their Attorneys to Exercise
                          Their First Amendment Right to Engage in Confidential
                          Communications

      If a prison regulation is found to have a valid, rational connection to the

legitimate penological interest put forth by prison officials, the court must then

consider the next three Turner factors. The second factor concerns the extent of

the infringement of constitutional rights, and whether there are alternative means

for those exercising those rights. DeHart, 227 F.3d at 53.


6
      Plaintiffs submit that these proposals also would be an overreach inasmuch
as there is no valid, reason to believe that fake legal mail is the source of the
alleged toxins at issue. But the impact of such procedures would be far less than
the New Legal Mail Policy.




                                         23                            PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 30 of 43




      In Bieregu, the Third Circuit concluded there was no means “other than by

way of uninhibited use of the mail” for incarcerated individuals to have competent

and appropriate legal representation. 59 F.3d at 1458. Similarly here, Plaintiffs

have no alternative means of exercising their First Amendment rights. There are no

other viable avenues for incarcerated individuals and their attorneys to correspond

effectively and with the required regularity.

      Attorneys cannot physically visit their clients each time there is an important

development in the case or each time they need to review a document with their

client. Organizational Plaintiffs are non-profit organizations that do not have the

resources to travel to DOC facilities with such consistency. Mr. Hayes is

represented by public defenders, who have similarly limited resources. Personal

visits are especially time-consuming and expensive because incarcerated

individuals are housed throughout the Commonwealth at locations unrelated to

where they live or were sentenced. Most DOC prisons are far from Pittsburgh or

Philadelphia where the main offices of Organizational Plaintiffs are located.

Therefore, attorneys often have to travel great distances for such meetings.

      Moreover, personal visits also are subject to various restrictions, such as

limited visiting days and hours, time limits, restrictions on the number of

documents an attorney may bring with him/her, lack of confidential space for

privileged discussions, etc. For clients not in general population, the restrictions



                                          24                            PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 31 of 43




are even more severe. In some instances, the only way for an attorney to review a

document with a client is to put each page of the document up to a glass partition

to have the client review—a process that is unworkable for longer documents.

      Legal phone calls—unmonitored calls in a private area with the opportunity

for longer conversations—are difficult to schedule at the majority of DOC

facilities, completely prohibited without a court order at others, and simply not

possible under many circumstances. In the event a client wishes to speak with her

attorney without the attorney initiating the call, or when a legal call cannot be

scheduled, phone calls from incarcerated individuals are restricted to fifteen

minutes on phones in public areas. And of course, a phone call is not a realistic

option for reviewing draft pleadings, discovery responses, or obtaining signatures

on pleadings or settlement agreements.

      Attorneys have a duty to communicate with their clients and a concomitant

duty to maintain the attorney-client privilege and to keep those communications

confidential. See, e.g., Pennsylvania Rules of Prof’l Conduct, r. 1.4, 1.6(d) (2016).

Legal ethics experts have advised the Organizational Plaintiffs that the new

procedures do not adequately protect confidentiality, and as a result,

Organizational Plaintiffs have had no choice but to personally visit each client or

attempt to schedule legal calls. Consequently, Organizational Plaintiffs are

suffering harm in the nature of increased costs and time incurred, and their clients,



                                         25                             PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 32 of 43




including Mr. Hayes, are incurring delays in their proceedings. Furthermore, all

Plaintiffs are being harmed by the infringement of their First Amendment rights

and the adverse impact on their attorney-client relationships.

      These reasons demonstrate what the Third Circuit has held: communication

by mail is a critical component of the incarcerated individual’s ability to have

competent and appropriate legal representation and of the ability of the attorney to

provide it. There is no viable alternative. Bieregu, 59 F.3d at 1458.

                   c.     Allowing Attorneys to Communicate Confidentially with
                          Their Incarcerated Clients Would Not Have an Adverse
                          Impact on the DOC’s Stated Interests

      The third Turner factor takes into account the impact that accommodation of

Plaintiffs’ constitutional rights would have on prison personnel, other incarcerated

individuals, and the allocation of prison resources. Turner, 482 U.S. at 90–91. To

undertake this analysis, courts must consider whether there are practical options

available to the DOC that, if implemented, would allow the Plaintiffs to exercise

their rights without causing unreasonable difficulties for the prison. Id This factor

also requires courts to consider whether an accommodation would cause a

“significant reallocation of the prison system’s financial resources and would

impair the ability of corrections officers to protect all who are inside a prison’s

walls.” Overton v. Bazzetta, 539 U.S. 126, 135 (2003).




                                          26                            PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 33 of 43




      As the Third Circuit previously held, “[t]o accommodate plaintiff’s rights to

free speech and court access by opening his incoming court mail only in his

presence places no burden at all on guards, prisoners, and the allocation of prison

resources; it is what the regulations have required since 1985.” Bieregu, 59 F.3d at

1458 (citing the Bureau of Prisons regulations at 28 C.F.R. §540.18 (1994). So too

here. Whatever inspection is necessary and appropriate can be done in the presence

of the recipient of the legal mail, without making copies and without retaining the

original legal mail outside the recipient’s presence. In fact, such a procedure is less

time-consuming and less costly than the new policy. There would be no costs for

purchasing and maintaining copiers, no costs for contracting for the storage and

destruction of original legal mail, and correctional officers would have more time

to devote to other duties.

      As discussed above, to the extent the DOC legitimately is concerned with

fake legal mail, there are numerous methods by which the DOC can improve its

attorney control number system to address that concern. Therefore, there are

multiple ways in which Plaintiffs’ constitutional rights can be accommodated

without adversely impacting DOC staff, other incarcerated individuals, or the

allocation of prison resources.

                    d.       Available Alternatives Exist that Would Be Less
                             Intrusive to Plaintiffs’ Right to Engage in Confidential
                             Attorney-Client Communications



                                           27                            PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 34 of 43




      The final factor under Turner analyzes whether there are alternative means

for prison officials to address legitimate penological concerns without infringing

on inmates’ constitutional rights. Turner, 482 U.S. at 90–91. In Turner, the

Supreme Court stated that “the existence of obvious, easy alternatives may be

evidence that the regulation is not reasonable, but is an exaggerated response to

prison concerns.” Id. See also Williams v. Bitner, 359 F. Supp. 2d 370 (M.D. Pa.

2005), aff'd in part, remanded in part, 455 F.3d 186 (3d Cir. 2006) (finding

obvious alternatives to forcing an incarcerated Muslim employee to prepare pork,

such as dismissing him from that particular job; such an alternative would have

protected his religious rights and constituted a de minimis cost to the prison).

      Again, the prior legal mail policy was a less intrusive means of preventing

contraband from entering the prison through privileged legal correspondence. The

DOC has no reason to believe, and cannot point to any evidence, that this prior

method was ineffective. Although DOC believes that non-legal mail is a potential

source of drugs or toxins, there is no basis for believing that mail from attorneys

introduced drugs or toxins into DOC facilities. To the extent the DOC believes that

fake legal mail could be a potential source, there are numerous alternatives by

which that concern can be addressed, as described in more detail, supra.

      All four Turner factors support the conclusion that the New Legal Mail

Policy is not reasonably related to the DOC’s stated interest. The Policy infringes



                                          28                             PHDATA 6628401_2
      Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 35 of 43




upon Plaintiffs’ rights by intercepting and retaining Plaintiffs’ privileged

communications and by placing the confidentiality of those communications at

risk. Organizational Plaintiffs have been forced to abandon use of the mail for any

privileged communications with their clients, and their clients and Mr. Hayes have

had their attorney relationships compromised, which inhibits various rights

including their First Amendment rights as described above. At a minimum,

Plaintiffs have established a prima facie case of a constitutional violation, and

therefore, the first factor of the preliminary injunction test is satisfied.

      B.     The New Legal Mail Policy Causes Irreparable Injury to
             Plaintiffs’ First Amendment Rights
      Plaintiffs are being harmed in a number of ways as a result of the New Legal

Mail Policy. First and foremost, the Policy chills Plaintiffs’ constitutional rights to

have uninhibited communications between attorney and client. This infringement

on Plaintiffs’ First Amendment Rights is by definition causing Plaintiffs

irreparable harm. Abu-Jamal v. Price, 154 F.3d 128, 136 (3d Cir. 1998) (reading

and copying legal mail constituted irreparable harm supporting a preliminary

injunction). See also, Council of Alt. Political Parties v. Hooks, 121 F.3d 876, 883

(3d Cir. 1997) (where plaintiffs are likely to prevail on merits on violation of

constitutional rights (here voting and association) “it clearly follows that denying

them preliminary injunctive relief will cause them to be irreparably injured”);

Beattie v. Line Mountain Sch. Dist., 992 F. Supp. 2d 384, 396 (M.D. Pa. 2014)


                                            29                                 PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 36 of 43




(“Deprivation of a constitutional right alone constitutes irreparable harm as a

matter of law, and no further showing of irreparable harm is necessary”); Musser’s

Inc. v. U.S., No. 10-4355, 2011 WL 4467784, at *8 (E.D. Pa. Sept. 26, 2011)

(noting that “[d]eprivation of a constitutional right has been recognized [by the

Third Circuit] as irreparable harm”).

      Due to the risk of interception or disclosure, Plaintiffs can no longer

communicate by mail. Instead, Organizational Plaintiffs and the attorneys for Mr.

Hayes have been forced to travel throughout the Commonwealth to meet with their

clients personally each time they need to discuss a document. As discussed above,

this places a heavy burden on the Organizational Plaintiffs, non-profit

organizations with limited staff and resources, as well as counsel for Mr. Hayes, a

federal public defender with similarly limited resources. In addition, there are

many restrictions on in-person visits that make written communications an

indispensable part of the attorney-client relationship. Therefore, even if the

attorneys had sufficient resources, in-person visits would not be an adequate

substitute for all mail communications.

      Organizational Plaintiffs have incurred extra costs in making personal visits

rather than using the mail. Further, Plaintiffs are aware of several instances where

incarcerated individuals were forced to move for stays or enlargement of time due

to the inability to schedule in-person visits in time to comply with court deadlines.



                                          30                            PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 37 of 43




Therefore, even though actual injury need not be shown,7 this policy already is

having a definable impact on underlying cases.

      C.     Defendants Would Not Be Harmed by the Issuance of an
             Injunction and the Public Interest Supports an Injunction Here
      Given the plain violation of Plaintiffs’ First Amendment rights and the

attendant irreparable harm, the remaining preliminary injunction factors similarly

favor the Plaintiffs. In contrast to the momentous restriction on Plaintiffs’ ability to

engage in protected privileged communications between attorneys and clients,

Defendants cannot demonstrate that any meaningful, cognizable harm will occur to

them from an injunction. The DOC has no reason to believe, and no evidence to

support the theory, that legitimate legal mail has any connection with the alleged

drugs or toxins that gave rise to the lockdown and subsequent change in policies.

For this reason alone, Defendants would not suffer any harm if the requested

injunction were granted.

      As set forth above, to the extent the DOC legitimately believes that fake

legal mail creates an issue, there are numerous ways the DOC can address that


7
       See Jones, 461 F.3d at 360, 365 (granting injunctive relief and holding that
actual injury need not be shown in First Amendment legal mail case because
“protection of an inmate’s freedom to engage in protected communications is a
constitutional end in itself.”); Al-Amin v. Smith, 511 F.3d 1317, 1323, 1335 (11th
Cir. 2008) (holding that “actual injury is not a constitutional prerequisite to a free
speech claim” in suit seeking permanent injunction).




                                          31                              PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 38 of 43




specific problem. There is no basis for Defendants to argue that they would suffer

any harm from the requested injunction.

      Finally, the public interest strongly favors granting Plaintiffs’ motion. “In

the absence of legitimate, countervailing concerns, the public interest clearly

favors the protection of constitutional rights.” Hooks, 121 F.3d at 884. See also,

Tenafly Eruv Ass’n, Inc., 309 F.3d at 178 (quoting same). It is in the public

interest that the government not be permitted to interfere with confidential

attorney-client communications. “[F]ederal courts must take cognizance of the

valid constitutional claims of prison inmates…Prison walls do not form a barrier

separating prison inmates from the protections of the Constitution.” Turner, 482

U.S. at 84.

      The “cornerstone” of the attorney-client relationship is confidentiality.

Gregory C. Sisk, Legal Ethics and the Practice of Law 4-6.1, LEGAL ETHICS, PROF.

RESP., & THE LEGAL PROF., 2018, at 305. Confidentiality is necessary to build a

trusting relationship between attorney and client, and to help ensure the attorney

obtains all information necessary to represent appropriately the client’s interests.

Indeed, lawyers have an ethical duty to ensure that communications with a client

are confidential. Pennsylvania Rules of Prof’l Conduct, r. 1.6(c) (2016). A policy

that intrudes upon the attorney-client privilege and the confidential nature of those

communications makes it impossible for an attorney to comply with her



                                          32                            PHDATA 6628401_2
      Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 39 of 43




obligations, interferes with the client’s right of free speech and access to the courts,

and disrupts the entire legal process. There is a strong public interest in protecting

the   attorney-client   privilege   and    the   confidentiality   of   attorney-client

communications. See Klitzman, Klitzman and Gallagher v. Krut, 744 F.2d 955, 960

(3d Cir. 1984) (“Documents within the scope of the attorney-client privilege are

‘zealously protected’ . . . the attorney-client privilege is so sacred and so

compellingly important . . . the canons of ethics make the attorney's common law

obligation to maintain the secrecy of his communications with his client a

professional mandate.”) (internal citations omitted); Martin v. Lauer, 686 F.2d 24,

32–33 (D.C. Cir. 1982) (“Through the attorney-client privilege, the common law

‘encourage(s) full and frank discussions between attorneys and their clients and

thereby promote(s) broader public interests in the observance of law and the

administration of justice. The privilege recognizes that sound legal advice or

advocacy serves public ends and that such advice or advocacy depends on the

lawyer being fully informed by the client.’”).

      Similarly, there is a strong public interest in protecting First Amendment

rights. Denius v. Dunlap, 209 F.3d 944, 954 (7th Cir. 2000) (“If by compelling an

individual to reveal information that he would rather keep confidential the state

chills the individual’s ability to engage in protected speech, the state has infringed

the individual's First Amendment right in the protected speech . . . .,”) (citing



                                          33                              PHDATA 6628401_2
     Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 40 of 43




McIntyre v. Ohio Elections Comm., 514 U.S. 334, 341–42 (1994); NAACP v.

Alabama ex rel. Patterson, 357 U.S. 449, 462–63 (1958)). See also Am. Civil

Liberties Union Fund of Mi. v. Livingston County, 23 F. Supp. 3d 834 (E.D. Mich.

2014), aff’d 796 F.3d 636 (6th Cir. 2015), cert. denied 136 S. Ct. 1246 (public

interest supported injunction of policy of refusing to promptly deliver properly

marked legal mail sent by attorney for civil rights organization and individually

addressed to inmates).

      No contrary public interest is served in allowing Defendants to enforce the

New Legal Mail Policy, where there is no valid, rational connection between that

policy and the interest purportedly being served. For the same reasons that the New

Legal Mail Policy fails the test set forth in Turner, the public interest compels an

injunction prohibiting enforcement of that policy.


V.    CONCLUSION
      For the reasons described above, Defendants should be enjoined from

enforcing the New Legal Mail Policy and violating the Plaintiffs’ constitutionally

protected right to free speech.




                                         34                            PHDATA 6628401_2
Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 41 of 43




                              Respectfully submitted,

                              /s/ Keith E. Whitson
                              Keith E. Whitson
                              Pa. I.D. No. 69656 (admission pending)
                              /s/ Stephanie A. Short
                              Stephanie A. Short
                              Pa. I.D. No. 324023 (admission pending)
                              /s/ Danielle T. Bruno
                              Danielle T. Bruno
                              Pa. I.D. No. 324539 (admission pending)
                              /s/ Paul H. Titus
                              Paul H. Titus
                              Pa. I.D. No. 1399 (admission pending)
                              SCHNADER HARRISON SEGAL &
                              LEWIS LLP
                              2700 Fifth Avenue Place
                              120 Fifth Avenue
                              Pittsburgh, PA 15222
                              Telephone: (412) 577-5220
                              Facsimile: (412) 577-5190
                              kwhitson@schnader.com
                              sshort@schnader.com
                              dbruno@schnader.com
                              ptitus@schnader.com

                              /s/ Alexandra Morgan-Kurtz
                              Alexandra Morgan-Kurtz, Esq.
                              PA ID No. 312631
                              /s/ Angus Love
                              Angus Love, Esq.
                              PA ID No. 22392
                              Pennsylvania Institutional Law Project
                              100 Fifth Ave, Ste. 900
                              Pittsburgh, Pa 15222
                              Tel: (412) 434-6175
                              amorgan-kurtz@pailp.org



                                35                          PHDATA 6628401_2
Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 42 of 43




                              The Cast Iron Building
                              718 Arch Street, Suite 304 South
                              Philadelphia, PA 19106
                              alove@pailp.org

                              /s/ Bret Grote
                              Bret D. Grote, Esq.
                              PA ID No. 317273
                              /s/ Quinn Cozzens
                              Quinn Cozzens, Esq.
                              PA ID No. 323353
                              Abolitionist Law Center
                              P.O. Box 8654
                              Pittsburgh, PA 15221
                              Tel: (412) 654-9070
                              bretgrote@abolitionistlawcenter.org
                              qcozzens@alcenter.org

                              /s/ Ashley Henderson
                              Ashley Henderson (pro hac vice pending)
                              PA I.D. No. 313492
                              /s/ Deneekie Grant
                              Deneekie Grant (pro hac vice pending)
                              PA I.D. No. 314220
                              Amistad Law Project
                              P.O. Box 9148
                              Philadelphia, PA 19139
                              Tel: (267) 225-5884
                              ashley@amistadlaw.org
                              nikki@amistadlaw.org

                              /s/ Sara J. Rose
                              Sara J. Rose, Esq.
                              PA ID No.: 204936
                              /s/ Witold J. Walczak
                              Witold J. Walczak, Esq.
                              PA ID No.: 62976
                              American Civil Liberties Union of
                              Pennsylvania

                                36                           PHDATA 6628401_2
    Case 1:18-cv-02100-JEJ-EBC Document 9 Filed 11/01/18 Page 43 of 43




                                  247 Fort Pitt Blvd.
                                  Pittsburgh, PA 15222
                                  Tel: (412) 681-7864 (tel.)
                                  Fax: (412) 681-8707
                                  srose@aclupa.org
                                  vwalczak@aclupa.org

                                  Attorneys for Plaintiffs


Dated: November 1, 2018




                                    37                         PHDATA 6628401_2
